Title: From James Madison to Collector of the Customs, 7 November 1807
From: Madison, James
To: Collector of the Customs



Sir.
Dept. of State, Novr. 7. 1807.

The British Minister, Mr. Erskine, has communicated a document representing that a British Vessel, which had sailed from Norfolk, was captured in June last, soon after getting to sea, by an armed Schooner, which had followed her from Hampton Roads.  I inclose herewith a copy of the representation, with a request that you will, by proper enquiries endeavor to ascertain whether the armed schooner was commissioned for war or not, and if commissioned, by whom; and whether any illegal equipment had been made by her within the limits of the United States.  I am &c.

James Madison.

